Citation Nr: 1549462	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  10-44 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for low back disability.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to a rating in excess of 10 percent for right ankle disability.

4. Entitlement to service connection for a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to July 2007, to include service in Southwest Asia.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in January 2010, August 2011, and July 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The January 2010 rating decision continued the 10 percent disability rating assigned for low back and right ankle disabilities.  The August 2011 rating decision denied entitlement to TDIU.  The July 2014 rating decision denied entitlement to service connection for TBI.

In November 2013, the Veteran appeared at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

This case was previously before the Board in April 2014, when it was remanded for further development, to include seeking clarification from the Veteran's treating chiropractor.  While an attempt to obtain such information was made, the effort was unsuccessful.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has filed and perfected a claim of service connection for traumatic brain injury, which he asserts was caused by falling as a result of his service-connected low back disability.  On the VA Form 9 (Formal Appeal) filed in May 2015, the Veteran requested an opportunity to appear at a Board hearing held at his local RO.  Due to some confusion relating to multiple documents being filed in a short period of time, it appears that this request was overlooked.  The Board will remand this claim for scheduling of a hearing as requested by the Veteran.

The Veteran also seeks an increased disability rating for lumbar scoliosis.  In the April 2014 Board remand, the RO/AMC was asked to seek clarification from the Veteran's treating chiropractor regarding statements about the nature and severity of the Veteran's low back disability.  Specifically, as noted in the April 2014 remand, when asked if the Veteran had been prescribed bed rest due to acute signs and symptoms as a result of intervertebral disc syndrome (IVDS), the provider stated that he was "not sure this has been diagnosed by VA but is possible" but then indicated that the total duration of such treatment was six weeks or more in the previous year.  In addition, the provider indicated that the Veteran has some radicular symptoms, which were not fully described and which have not been noted on previous VA examinations.  Both of these statements have the potential to significantly alter the disability rating assigned and a clarification would be of great potential benefit to the Veteran.  The Board notes that the RO/AMC had sent a release to be signed by the Veteran, which was erroneously returned unsigned.  Additional communication between the Veteran, his attorney, and the RO/AMC resulted in confusion, but no signed release authorization.  A note in the claims file indicated that RO/AMC intended to make another attempt to obtain the release, but the claim was quickly returned to the Board without this additional attempt being made.  Based on the significance of the information, the Board believes that an additional attempt should be made.  

Regarding the right ankle, an addendum opinion was requested in the previous remand regarding additional functional loss during flare up.  This has not yet been accomplished.

The Veteran also seeks TDIU, and has submitted a written statement from his chiropractor that his low back disability renders him unemployable.  As such, the question of entitlement to TDIU is inextricably intertwined with the claims remanded herein, and should be addressed before the case is returned to the Board.  


Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a Board hearing at the local RO most convenient to him for the opportunity to address his claim of service connection for TBI.

2. Make another effort to obtain seek a clarification from the Veteran's chiropractor regarding his statements about IVDS.  The provider should indicate if the Veteran has a diagnosis of IVDS.  The provider should also indicate whether the Veteran has been prescribed bed rest for his lumbar scoliosis and specify the dates and duration of any such prescription.  Range of motion testing results should be provided along with a description of any radicular symptoms.

      3.  Obtain an addendum opinion from the July
2012 VA examiner (or another comparably qualified examiner if that individual is no longer available) that includes an opinion as to the degree of additional functional loss (if any) due to weakness, fatigue, and incoordination, including during flare-ups. 

4. The RO/AMC should then readjudicate the issues on appeal to include entitlement to TDIU.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




